Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US PG Pub 2015/0171677).
As to independent claim 19, Moon et al. teaches a permanent magnet (50) comprising: a hard magnetic body having a shaped magnetic body and a magnetization direction, the hard magnetic body defines air pockets (60) closed to external surfaces of the magnetic body; wherein each air pocket (60) defines a plane parallel to the magnetization direction as shown in figures 1 and 2.  
As to claim 20/19, Miura et al. teaches wherein at least one air pocket (60) is positioned such that the plane is perpendicular to a magnet body plane defined by an edge of the magnet body as shown in figures 1 and 2.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims 1 and 9 is the inclusion of the limitation underlined: 

    PNG
    media_image1.png
    263
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    255
    516
    media_image2.png
    Greyscale


in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts: 
Schneider   (CN102016119650) teaches a soft magnetic core material 1 in ring form with radially inserted slots 4 on the outer surfaces of the core material 1 and cavities 5 are in the 9 and 10 dashed within the soft magnetic core material 1, but Schneider doesn’t teaches a second set of air pockets spaced axially along the stator tooth and extending tangentially across the stator tooth with respect to the outer surface, with each air pocket of the second set extending from the inner surface radially outward toward the outer surface and including adjacent arc-shaped segments concentrically shaped according to a center positioned radially outward from the outer surface and being connected by axially spaced and radially extending connecting members, each of the arc-shaped segments defining radial air pockets axially spaced and extending radially outward toward the outer surface, and defining axial air pockets between the adjacent arc-shaped segments and between connecting members in the axial direction, wherein each axial air pocket is closed to the axial air pockets as claimed in claims 1 and 11. 
Sorensen (CN106953436) teaches  Stator section 500, 5  includes five first laminations 200 on top of each other of the overlying structure. In addition, laminations 300 are stacked over a plurality of first laminations 200, followed by one or more first laminations 200 stacked to a plurality of second laminations 300. Thus, five of the first laminations 200 are stacked forming are adjacent to each other, five of the second laminations 300 are stacked forming are adjacent to each other, five first laminations 200 and five second and second laminations 300 are located forming along the axial direction 404 are adjacent in an alternating manner. The first lamination 200 closing the first through opening 215 and the positioning forming adjacent first laminations 200 and the second laminations 300 of the second through opening 315 overlap, thus forming/constructing along the axial direction 404 of the first fluid connection 320, E1, E4, a first closed of the first lamination 200 through opening 215 into second lamination adjacent to the first lamination 200 300 with the positioning of the third through opening 316 overlap so as to form along the axial direction 404 of the second fluid connection 321, E2, E3, but Sorensen doesn’t teaches a second set of air pockets spaced axially along the stator tooth and extending tangentially across the stator tooth with respect to the outer surface, with each air pocket of the second set extending from the inner surface radially outward toward the outer surface and including adjacent arc-shaped segments concentrically shaped according to a center positioned radially outward from the outer surface and being connected by axially spaced and radially extending connecting members, each of the arc-shaped segments defining radial air pockets axially spaced and extending radially outward toward the outer surface, and defining axial air pockets between the adjacent arc-shaped segments and between connecting members in the axial direction, wherein each axial air pocket is closed to the axial air pockets as claimed in claims 1 and 11. 
Sano (JP2010252453) teaches slit portion 178 is formed in the central portion of the stator tooth 171 in the DR2 direction. Therefore, the path of the electromagnetic forcing force generated at the tip surface 173 of the stator teeth 171 is divided into two, and the electromagnetic forcing force travels in the vicinity of the side surface 193a where the slit portion 178 is not formed and in the vicinity of the side surface 193b. Transmitted to the unit 176, but Pan doesn’t teaches a second set of air pockets spaced axially along the stator tooth and extending tangentially across the stator tooth with respect to the outer surface, with each air pocket of the second set extending from the inner surface radially outward toward the outer surface and including adjacent arc-shaped segments concentrically shaped according to a center positioned radially outward from the outer surface and being connected by axially spaced and radially extending connecting members, each of the arc-shaped segments defining radial air pockets axially spaced and extending radially outward toward the outer surface, and defining axial air pockets between the adjacent arc-shaped segments and between connecting members in the axial direction, wherein each axial air pocket is closed to the axial air pockets as claimed in claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
number is (571)270-7850. The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSE A GONZALEZ QUINONES/ 
Primary Examiner, Art Unit 2834 
October 17, 2022